In re State of Louisiana;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 504-430; to the Court of Appeal, Fourth Circuit, No. 2013-K-0139.
Writ granted. The trial court’s ruling is reversed, and the State’s motion to compel the defendant to display to the jury the letters tattooed on his hands is granted. The tattoos constitute relevant evidence of the alleged motive for the killing. The trial court abused its discretion in finding the probative value of the evidence is substantially outweighed by the danger of unfair prejudice. See La.C.Cr.P. art. 403.
JOHNSON and WEIMER, JJ., would deny the writ.